November 16, 1928. The opinion of the Court was delivered by
The defendant was convicted under an indictment charging him with unlawful possession of intoxicating liquor. From the judgment and sentence, he has appealed. Upon consideration of the evidence in the case, a detailed statement of which will serve no useful purpose, the Court is of the opinion that the verdict is wholly unsustained by the evidence. The judgment of the Court is that the judgment of the Circuit Court be reversed, and that the case be remanded to that Court for a new trial.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES BLEASE, STABLER, and CARTER concur.